 
REORGANIZATION AND PURCHASE AGREEMENT
 
This Reorganization and Purchase Agreement (''Agreement'') dated as of the
15thday of October 2005, by and between Bluestar Health, Inc., a Colorado
corporation (“Bluestar”), Alfred Oglesby, an individual, (“Oglesby”), Blue Cat
Holdings, Inc., a Texas corporation wholly owned by Oglesby, (“Blue Cat”), Gold
Leaf Homes, Inc., a Texas corporation, (“Gold Leaf”), and Tom Redmon,
(“Redmon”&“Shareholders”), the sole shareholder of Gold Leaf. Each entity and/or
individual shall also be referred to as a “Party” and collectively as the
“Parties.”
 
INTRODUCTION
 
Shareholders desire to sell and Bluestar desires to purchase all of the issued
and outstanding capital stock of Gold Leaf Homes, Inc. (''Company'') on the
terms and conditions set forth in this Agreement.
 
In consideration of the mutual promises of the parties; in reliance on the
representations, warranties, covenants, and conditions contained in this
Agreement; and for other good and valuable consideration, the parties agree as
follows:
 
ARTICLE 1
 
SALE
 
Sale of Stock
 
1.01. Shareholders agree to sell, convey, transfer, assign, and deliver to
Bluestar all of the issued and outstanding capital stock of Gold Leaf, and
Bluestar agrees to purchase such stock.
 
Consideration for Sale
 
1.02. In consideration of the sale and transfer of the shares of capital stock
of Gold Leaf and the representations, warranties, and covenants of Seller set
forth in this Agreement, Bluestar shall pay the following:
 
1.02.01 Bluestar shall issue to Shareholders a total of Thirty Seven Million
(37,000,000) shares of Bluestar common stock;
 
Look-Back Provision
 
1.03. In further consideration of such sale and transfer, the parties agree to a
look-back provision wherein the productivity of the Company will be evaluated.
Shareholders agree that if revenues of Gold Leaf (as acquired by Bluestar)
reduce by more than forty percent (40%) within the first twelve (12) month
period, Shareholders shall, upon request by Oglesby, immediately transfer the
aforementioned Thirty Seven Million (37,000,000) shares of Bluestar common stock
to Alfred Oglesby. In conjunction, Bluestar will reassign all previously
acquired Gold Leaf assets to Gold Leaf Shareholders.
 
Additional Transactions
 
1.04.01. In conjunction with the purchase and sale as set out above, Bluestar
and Blue Cat will enter into an Indemnification Agreement (as attached in
Exhibit A) wherein Blue Cat will acquire the assets and liabilities of Bluestar
and provide indemnification regarding same.
 
1.04.02 Shareholders shall purchase 250,000 shares of Bluestar restricted common
stock from Oglesby (“Oglesby Common Shares”) for $300,000 (“Oglesby Shares
Purchase Price”);
 
 
 

--------------------------------------------------------------------------------

 
 
1.04.03 The Oglesby Shares Purchase Price shall be paid as follows:
 

i.  
$60,000 payable at the time of Closing, with the balance in the form of a
secured promissory note (“Oglesby Shares Purchase Note”), without interest,
payable as follows:

 

ii.  
$20,000 payable on the 1st day of each month for four (4) consecutive months,
beginning January 6, 2006, followed by a payment in the amount of $10,000 due on
May 6, 2006. A copy of the Oglesby Shares Purchase Note is attached hereto as
Exhibit B;

 
The Oglesby Shares Purchase Note shall be secured by 37,000,000 shares of Redmon
owned Bluestar common stock with a personal guarantee executed by Redmon in the
amount $150,000.
 
1.04.04 As of the date of Closing, and as consideration for amounts owed to
Oglesby, Bluestar shall execute a secured promissory note to Oglesby in the
amount of $130,000 (“Oglesby Stock Purchase Note);
 

A.  
The Oglesby Stock Purchase Note shall be convertible into common stock of
Bluestar at $0.10 per share at Oglesby’s discretion, and shall contain a clause
so that his ownership cannot exceed 9.9% with an anti delusion clause of the
Bluestar common stock. A copy of the Oglesby Stock Purchase Note is attached
hereto as Exhibit C.

 

B.  
Bluestar shall, within ninety (90) days following written notice by Oglesby of
intent to convert, register such stock with the United States Securities and
Exchange Commission (“SEC”).

 
1.04.05 Bluestar will file an amendment to the Articles of Incorporation of
Bluestar to increase its authorized common stock from 40,000,000 shares to
100,000,000 shares and change its name to a name chosen by Gold Leaf, to be
effective at the Closing;
 
1.04.06 As of the Closing date, Blue Cat Holdings, Inc. shall have acquired all
of the assets and assumed all of the liabilities of Bluestar in accordance with
the Asset Purchase Agreement attached as Exhibit D.
 
 Consulting Agreement 
 
1.05. At Closing, Bluestar will enter into an exclusive consulting and
transition agreement with Oglesby for a period of eighteen (18) months, with
compensation of one million (1,000,000) shares of Bluestar common stock that
will be registered on a Form S-8 and issued to Oglesby no later than ten (10)
days after the closing (“Oglesby Consulting Agreement”). Gold Leaf Homes agrees
not to issue any consulting shares other than the 1,000,000 shares issued to
Oglesby for a period of one hundred eighty (180) days unless written consent has
been given by Oglesby. A copy of the Oglesby Consulting Agreement is attached
hereto as Exhibit E.

 
 
 

--------------------------------------------------------------------------------

 
 
Closing
 
1.06. The parties agree to use their best efforts to consummate this transaction
(''Closing''). The Closing shall take place at the offices of Alfred Oglesby
located at 19901 Southwest Freeway, Sugar Land, Texas 77479 on November 30,
2005, or at such other time, date, and place mutually agreed upon in writing by
Seller and Purchaser (''Closing Date''). In either event, all terms and
conditions to the Closing of this Agreement shall have been met at least ten
(10) days' prior to the Closing Date.
 
1.06.01 In recognition of the time and expense associated with this transaction,
the parties agree that a penalty will be assessed against Gold Leaf if this
transaction is not consummated by the closing date as follows:
 
A. A penalty of $20,000 will be assessed against Gold Leaf if this agreement
does not consummate on the date of Closing due to inability of Gold Leaf to
acquire proper financing and such Closing date must be extended to accommodate
Gold Leaf.
 
B. Neither party will be assessed a penalty if the Close is terminated due to
state and/or federal regulatory issues.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF GOLD LEAF AND SHAREHOLDERS
 
Gold Leaf (“Company”) hereby represents and warrants to Bluestar and Oglesby
that the following facts and circumstances are and at all times up to the
Closing Date will be true and correct:
 
Organization
 
2.01. Gold Leaf is a corporation duly organized, validly existing, and in good
standing under the laws of Texas and is qualified to do business in the
jurisdictions set forth in Exhibit 1 attached to this Agreement. Company has all
requisite power and authority (corporate and, when applicable, government) to
own, operate, and carry on its business as now being conducted. Company's
certificate of incorporation, articles of incorporation, and bylaws as currently
in effect are contained in Exhibit F.
 
Ownership of Company
 
2.02. The authorized capital stock and the number of shares issued and
outstanding of Company is set forth in Exhibit G attached to this Agreement. The
issued and outstanding shares of capital stock of Company have been validly
issued, are fully paid and no assessable, and were issued in compliance with
applicable federal and state laws regulating the offer and sale of securities.
There are no outstanding options, warrants, or similar rights to purchase or
convert any obligation into the capital stock or other securities of Company.
The capital stock of Company is owned, of record and beneficially, by those
shareholders set forth in Exhibit H free and clear of all liens, claims, and
encumbrances.
 
 
 

--------------------------------------------------------------------------------

 
 
Ownership in Other Companies
 
2.03. Company has no interest in any other corporation, firm, business, or
partnership or any subsidiaries.
 
Financial Statements
 
2.04. Exhibit I attached to this Agreement contains the audited financial
statements of Company, together with notes related to the financial statements.
The Financial Statements present fairly and accurately the financial position,
results of operations, and changes in financial position of Company at the dates
and for the periods covered, in each case in conformity with generally accepted
and consistently applied accounting principles. There are no liabilities or
obligations of Company, accrued, absolute, contingent, inchoate, or otherwise
that arose out of or relate to any matter, act, or omission occurring from the
date of the unaudited financial statement to the date of this Agreement, other
than liabilities or obligations incurred in the normal course of business. Since
the date of the unaudited financial statement, there have not been:
 
(a) Any material adverse change in financial condition, operations, sales, or
net income of Company.
 
(b) Any loss, damage, or destruction to properties or assets, tangible or
intangible (whether or not covered by insurance).
 
(c) Any change in policy regarding compensation payable to or to become payable
to any of Company's officers, directors, employees, or agents.
 
(d) Any labor dispute, disturbance, or attempt to organize a union.
 
(e) Any proposed law or regulation or any actual event or condition of any
character that is known to Company or Seller that materially adversely affects
the business or future prospects of Company.
 
(f) Any claim, litigation, event, or condition of any character that materially
adversely affects the business or future prospects of Company.
 
(g) Any issuance, purchase of, or agreement to issue or purchase shares of
capital stock or other securities of Company.
 
(h) Any mortgage, pledge, lien, or encumbrance made or agreed to be made on any
of Company's assets or properties, tangible or intangible.
 
(i) Any sale, transfer, other disposition of, or agreement to sell, transfer, or
dispose of Company's properties or assets, tangible or intangible, except as
contemplated in this Agreement and except in the normal course of business and
then only for full and fair value received.
 
(j) Any borrowings or agreements to borrow by or from Company.
 
(k) Any loans, advances, or agreements with respect to any loans or advances,
other than to customers in the normal course of business and that have been
properly reflected as ''accounts receivable'' on Company's books.
 
(l) Any transaction outside the ordinary course of business.
 
(m) Any dividends or distributions paid or declared, or any repayment of loans
or other obligations to the shareholders of Company.
 
 
 

--------------------------------------------------------------------------------

 
Taxes
 
2.05. All federal, state, local, and foreign income, ad valorem, excise, sales,
use, payroll, unemployment, and other taxes and assessments (''Taxes'') that are
due and payable by Company or by Seller on behalf of Company have been properly
computed, duly reported, fully paid, and discharged. There are no unpaid Taxes
that are or could become a lien on the property or assets of Company or require
payment by Company, except for current Taxes not yet due and payable. All
current Taxes not yet due and payable by Company have been properly accrued on
the balance sheets of Company. Company has not incurred any liability for
penalties, assessments, or interest under the Internal Revenue Code. No
unexpired waiver executed by or on behalf of Company with respect to any Taxes
is in effect.
 
Title to Assets and Properties
 
2.06. Company has good and marketable title to all of its assets and properties,
tangible and intangible that is material to Company's business and future
prospects. These assets and properties constitute all of the assets and
interests in assets that are used in Company's business. All of these assets are
free and clear of mortgages, liens, pledges, charges, encumbrances, equities,
claims, easements, rights of way, covenants, conditions, and restrictions,
except for the following:
 
(a) Those disclosed in Company's balance sheets as of September 30, 2005
included in the Financial Statements, or in the Exhibits to this Agreement.
 
(b) The lien of current Taxes not yet due and payable.
 
All real property and tangible personal property of Company are in good
operating condition and repair, ordinary wear and tear excepted. Company is in
possession of all premises leased to Company from others. Except as set forth in
the appropriate Exhibit listing such assets, no officer, director, or employee
of Company, nor any spouse, child, or other relative of any of these persons
owns or has any interest, directly or indirectly, in any of the real or personal
property owned by or leased by Company or in any copyrights, patents,
trademarks, trade names, or trade secrets licensed by Company. Company does not
occupy any real property in violation of any law, regulation, or decree that
would materially adversely affect its business or future prospects.
 
Laws and Regulations
 
2.07. Company is not in default or in violation of any law; regulation; court
order; or order of any federal, state, municipal, foreign, or other government
department, board, bureau, agency, or instrumentality, wherever located, that
would materially adversely affect its business or future prospects.
 
Litigation
 
2.08. There are no pending, outstanding, or threatened claims; legal,
administrative, or other proceedings; or suits, investigations, inquiries,
complaints, notices of violation, judgments, injunctions, orders, directives, or
restrictions against or involving Company or any of the assets, properties, or
business of Company or any of Company's officers, directors, employees, or
stockholders that will materially adversely affect Company, its assets,
properties, or business. To the best of Seller's and Company's knowledge and
belief, after conducting a due diligence investigation, there is no basis for
any of these proceedings against any of Company's assets, properties, persons,
or entities. Neither Seller nor Company is presently engaged in any legal action
to recover moneys due Company or for damages sustained by Company.
 
 
 

--------------------------------------------------------------------------------

 
Business Operations
 
2.09. The business operations of Company are and have been for the past five
years in material compliance with all laws, treaties, rulings, directives, and
similar regulations of all government authorities having jurisdiction over such
business insofar as failure to comply could materially adversely affect
Company's business and future prospects.
 
Authority
 
2.10. Parties each have full power and authority to execute, deliver, and/or
consummate this Agreement, subject to the conditions to Closing set forth in
this Agreement. All reports and returns required to be filed by each with any
government and regulatory agency with respect to this transaction have been
properly filed. Except as otherwise disclosed in this Agreement, no notice to or
approval by any other person, firm, or entity, including governmental
authorities, is required of Seller or Company to consummate the transaction
contemplated by this Agreement.
 
Full Disclosure
 
2.11. No representation, warranty, or covenant made to Bluestar or Oglesby in
this Agreement nor any document, certificate, exhibit, or other information
given or delivered to Bluestar or Oglesby pursuant to this Agreement contains or
will contain any untrue statement of a material fact, or omits or will omit a
material fact necessary to make the statements contained in this Agreement or
the matters disclosed in the related documents, certificates, information, or
exhibits not misleading.
 
Brokers
 
2.12. Neither Shareholders nor Company, nor any of Company's officers,
directors, employees, or stockholders, has retained, consented to, or authorized
any broker, investment banker, or third party to act on Company's behalf,
directly or indirectly, as a broker or finder in connection with the
transactions contemplated by this Agreement.
 
Securities to be Restricted Securities
 
2.13. Redmon acknowledges that all of the Bluestar Common Shares will be
“restricted securities” (as such term is defined in Rule 144 promulgated under
the Securities Act of 1933, as amended (“Rule 144”), and will include the
restrictive legend set forth in Section 4.2.1(a) hereof, and, except as
otherwise set froth in this Agreement, that the shares cannot be sold for a
period of at least one year from the date of issuance unless registered with the
United States Securities and Exchange Commission (“SEC”) and qualified by
appropriate state securities regulators, or unless Redmon obtains written
consent from Bluestar and otherwise complies with an exemption from such
registration and qualification (including, without limitation, compliance with
Rule 144).
 
Post-Closing Capital Structure
 
2.14 Gold Leaf and the shareholder, Redmon, acknowledge that the capital
structure of Bluestar as of the Closing date shall be as set froth in Exhibit J.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF BLUESTAR AND OGLESBY
 
Bluestar and Oglesby represent and warrant to Gold Leaf and Redmon that:
 
 
 

--------------------------------------------------------------------------------

 
Authority
 
3.01. Bluestar and Oglesby have full power and authority to execute, deliver,
and consummate this Agreement subject to the conditions to Closing set forth in
this Agreement. All corporate acts, reports, and returns required to be filed by
each respective party herein with any government or regulatory agency with
respect to this transaction have been or will be properly filed prior to the
Closing Date. No provisions exist in any contract, document, or other instrument
to which a party is bound that would be violated by consummation of the
transactions contemplated by this Agreement.
 
Broker
 
3.02. Neither Party has retained, consented to, or authorized any broker,
investment banker, or third party to act on its behalf, directly or indirectly,
as a broker or finder in connection with the transactions contemplated by this
Agreement.
 
Organization and Standing of Bluestar
 
3.03. Bluestar is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Colorado and Texas, with corporate power
to own property and carry on its business as it is now being conducted.
 
Capitalization of Bluestar
 
  3.04 The authorized equity securities of Bluestar consists of 40,000,000
shares of common stock, par value $0.001, of which approximately 13,607,094
shares are outstanding as of the date hereof and of which approximately
50,782,094 will be issued and outstanding as of the Closing. As of the closing,
there will be 100,000,000 shares of common stock, par value $0.001, and
10,000,000 shares of preferred stock, par value $0.001, authorized. No other
shares of capital stock of Bluestar are issued and outstanding. All of the
issued and outstanding shares have been duly and validly issued in accordance
and compliance with all applicable laws, rules and regulations and are fully
paid and no assessable. All presently exercisable voting rights in Bluestar are
vested exclusively in its outstanding shares of common stock, each share of
which is entitled to one vote on every matter to come before its shareholders.
 
Ownership in Other Companies
 
3.05. At the closing, Bluestar will have no interest in any other corporation,
firm, business, or partnership or any subsidiaries.
 
ARTICLE 4
 
COVENANTS
 
Gold Leaf and Shareholders covenant with Bluestar and the other parties that
from and after the date of this Agreement until the Closing Date, Gold Leaf will
and will cause Company to:
 
Business Operations
 
4.01. Operate its business and conduct its activities in the normal course of
business and not introduce any material new method of management, operation, or
accounting.
 
 
 

--------------------------------------------------------------------------------

 
 
Maintenance of Assets and Properties
 
4.02. Maintain all tangible assets and properties of Company in as good a state
of operating condition and repair as they are on the date of this Agreement,
except for ordinary depreciation, wear, and tear.
 
Absence of Liens
 
4.03. Not sell, pledge, lease, mortgage, encumber, dispose of, or agree to do
any of these acts regarding any of the assets or properties of Company, other
than in the normal course of business, without the prior written approval of
Bluestar or Oglesby.
 
Preservation of Business
 
4.04. Use its best efforts to preserve intact its organization and personnel and
to keep available the services of all of its employees, agents, independent
contractors, and consultants commensurate with Company's business requirements.
 
Preservation of Customer Relations
 
4.05. Use its best efforts to preserve intact the present customers of Company
and the goodwill of all customers and others with respect to the business.
 
Maintain Insurance
 
4.06. Keep in force all policies of insurance covering the Company's business,
properties, and assets, including all insurance listed in this Agreement. If
Bluestar or Oglesby so request in writing, to purchase additional insurance as
may be reasonably required at Bluestar’s expense.
 
Performance of Obligations
 
4.07 Perform all of its obligations and not make any material amendment to its
obligations under all agreements relating to or affecting Company's customers,
business, properties, and assets.
 
Notification of Litigation
 
4.08 Promptly notify Bluestar and Oglesby in writing of any outstanding or
threatened claims; legal, administrative, or other proceedings, suits,
investigations, inquiries, complaints, notices of violation, or other process;
or other judgments, orders, directives, injunctions, or restrictions against or
involving Company or its personnel that could adversely affect Company.
 
Provide Financial Statements
 
4.09Provide Bluestar and Oglesby with fairly presented monthly financial
statements with respect to Company within ten (10) days after the end of each
month, together with copies of customary monthly management reports.
 
Access to Books and Records
 
4.10 Make available to Bluestar and Oglesby and their authorized agents and
accountants for inspection at reasonable times and under reasonable
circumstances the following items with respect to Company: assets; properties;
business and financial records; and tax returns, working papers, files, and
memoranda of its public accountants and outside legal counsel for the purposes
of making an accounting review, a legal audit, and investigation and examination
of Company as deemed desirable by Bluestar and Oglesby. Seller will use its best
efforts to cause Company's officers, employees, public accountants, and outside
legal counsel to cooperate fully with Purchaser's examination and to make a full
and complete disclosure to Bluestar and Oglesby of all facts regarding the
financial condition and business operations of Company.
 
 
 

--------------------------------------------------------------------------------

 
Not Solicit
 
4.11 Not negotiate with any person or entity, or solicit or entertain any
proposal concerning any acquisition in any form of Company.
 
Resist Brokers
 
4.12 Assist and cooperate with Bluestar and Oglesby in resisting any claim of
any broker, investment banker, or third party for any brokerage fee, finder's
fee, or commission against Bluestar and Oglesby or Company in connection with
the transactions contemplated by this Agreement.
 
Cooperate in Publicity
 
4.13 Coordinate any written publicity regarding this transaction with Bluestar
and Oglesby.
 
Payment of Liabilities and Waiver of Claims
 
4.14 Not do, or agree to do, any of the following acts:
 
(a) Pay any obligation or liability, fixed or contingent, other than current
liabilities.
 
(b) Waive or compromise any right or claim.
 
(c) Without full payment, cancel any note, loan, or other obligation owing to
Company.
 
Maintain Existing Agreements
 
4.15 Not modify, amend, cancel, or terminate any of Company's existing contracts
or agreements, or agree to do so.
 
Obtain Consents
 
4.16 As soon as reasonably practical after the execution of this Agreement and
in any event before the Closing Date, obtain the written consents of all persons
described in Exhibit K and furnish to Bluestar and Oglesby copies of the
consents.
 
Provide Sales and Use Tax Certificates
 
4.17 Furnish to Bluestar and Oglesby clearance certificates from the appropriate
agencies in all states where Company is qualified to do business and any related
certificates that Bluestar and Oglesby may reasonably request as evidence that
all sales, use, and other tax liabilities of Company (other than income tax
liabilities) accruing before the Closing Date have been fully satisfied or
provided for by Company.
 
Provide UCC Clearances
 
4.18. Deliver to Bluestar and Oglesby a Business and Commerce Code search report
issued by the Secretary of State in each state where Company owns personal
property and dated as of a date not more than twenty (20) days before the
Closing Date. The report must indicate that there are no filings under the UCC
on file with the Secretary of State that name Company as debtor or otherwise
indicate any lien on the assets and properties of Company, except for the liens
otherwise disclosed in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


 
ARTICLE 5
 
CONDITIONS TO BLUESTAR AND OGLESBY'S OBLIGATION TO CLOSE
 
The obligation of Bluestar and Oglesby to Close under this Agreement is subject
to each of the following conditions (any one of which may, at the option of
Purchaser, be waived in writing by Purchaser) existing on the Closing Date, or
such earlier date as the context may require.
 
Representations and Warranties
 
5.01. Each of the representations and warranties of Gold Leaf and Shareholders
in this Agreement, the disclosures contained in the exhibits to this Agreement,
and all other information delivered under this Agreement shall be true in all
material respects at and as of the Closing Date as though each representation,
warranty, and disclosure were made and delivered at and as of the Closing Date.
 
Compliance With Conditions
 
5.02. Company and Shareholders shall each comply with and perform all
agreements, covenants, and conditions in this Agreement required to be performed
and complied with by each of them. All requisite action (corporate and other) in
order to consummate this Agreement shall be properly taken by Company and
Shareholders. Shareholders shall deliver to Purchaser a compliance certificate
verifying and warranting Shareholders and Company's compliance.
 
Suit or Proceeding
 
5.03. No suit or proceeding, legal or administrative, relating to any of the
transactions contemplated by this Agreement shall be overtly threatened or
commenced that, in the discretion of Purchaser and its counsel and/or Oglesby
and his counsel, would make it inadvisable for Bluestar and/or Oglesby to Close
this transaction.
 
Government Approvals and Filings
 
5.04. All necessary government approvals and filings regarding this transaction
shall be received or made prior to the Closing Date in substantially the form
applied for to the reasonable satisfaction of Bluestar and its counsel and/or
Oglesby and his counsel. Any applicable waiting period for the approvals and
filings shall be expired.
 
Corporate and Stockholder Action
 
5.05. All corporate and stockholder action necessary to consummate the
transactions contemplated in this Agreement shall be properly taken by Redmon
and Company. Bluestar and Oglesby shall receive copies of all appropriate
resolutions of Company's and Seller's board of directors and shareholders
relating to this Agreement. The resolutions shall be certified by their
respective corporate secretaries.
 
Consents of Others
 
5.06. Bluestar and Oglesby shall receive written consents from all required
persons and/or entities.
 
Effectiveness of Amendment
 
5.07.  An amendment to the Articles of Incorporation of Bluestar shall have been
filed and effective with the State of Colorado as of the Closing which (i)
changes the name of Bluestar to a name chosen by Gold Leaf and (ii) increases
the authorized common stock of Bluestar from 40,000,000 shares, par value
$0.001, to 100,000,000 shares, par value $0.001 (the “Amendment”).
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6
 
CONDITIONS TO GOLD LEAF'S OBLIGATION TO CLOSE
 
The obligation of Gold Leaf to Close under this Agreement is subject to each of
the following conditions (any one of which at the option of Gold Leaf may be
waived in writing by Shareholders) existing on the Closing Date.
 
Corporate Action
 
6.01. Bluestar shall take appropriate corporate action regarding this
transaction, which shall be evidenced by resolutions of its board of directors
and shareholders and certified by Bluestar's corporate secretary, authorizing
Bluestar to enter into and complete this transaction.
 
Government Approvals
 
6.02. All necessary government approvals regarding this transaction shall be
received prior to the Closing Date, in substantially the form applied for and to
the reasonable satisfaction of Bluestar and its counsel.
 
Effectiveness of Amendment
 
6.03. The Amendment shall have been filed and effective with the State of
Colorado as of the Closing.
 
ARTICLE 7
 
PARTIES' OBLIGATIONS AT THE CLOSING
 
Seller's Obligations at the Closing
 
7.01. At the Closing, Shareholders shall deliver or cause to be delivered to
Bluestar and Oglesby instruments of assignment and transfer of all of the issued
and outstanding capital stock of Company, free and clear of all liens, claims,
and encumbrances in form and substance satisfactory to Bluestar's counsel and
Oglesby’s counsel. Simultaneously with the consummation of the transfer,
Shareholders shall put Purchaser in full possession and enjoyment of all
properties and assets of Company.
 
Shareholders, at any time before or after the Closing Date, shall execute,
acknowledge, and deliver to Bluestar and Oglesby any further deeds, assignments,
conveyances, other assurances, documents, and instruments of transfer reasonably
requested by Bluestar and/or Oglesby. Shareholders shall also take any other
action consistent with the terms of this Agreement that may be reasonably
requested by Bluestar and Oglesby for the purpose of assigning, transferring,
granting, conveying, and confirming to Bluestar or reducing to possession any or
all property and assets to be conveyed and transferred by this Agreement. If
requested by Bluestar and/or Oglesby, Shareholder further agrees to prosecute or
otherwise enforce in its own name for the benefit of Bluestar any claims,
rights, or benefits of Company that are transferred to Bluestar by this
Agreement and that require prosecution or enforcement in Gold Leaf's name. Any
prosecution or enforcement of claims, rights, or benefits under this paragraph
shall be solely at Bluestar's expense, unless the prosecution or enforcement is
made necessary by a breach of this Agreement by Shareholders.
 
 
 

--------------------------------------------------------------------------------

 
Bluestar and Oglesby's Obligations at Closing
 
7.02. At the Closing, Bluestar shall deliver to Shareholders the Bluestar Common
Shares to which Shareholders are entitled, fully paid and non-assessable and
subject to no liens, security interests, pledges, encumbrances, charges,
restrictions, demands or claims in any other party whatsoever, except as set
forth in the legend on the certificate(s), which legend shall provide
substantially as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATR HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED FO FOR A PERIOD OF ONE YEAR FROM THE ISSUANCE THEREOF EXCEPT
(i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY
APPLICABLE STATE LAWS OR (ii) UPON THE EXPRESS WRITTEN AGREEMENT OF THE COMPANY
AND COMPLIANCE, TO THE EXTENT APPLICABLE, WITH RULE 144 UNDER THE ACT (OR ANY
SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES).
 
ARTICLE 8
 
GOLD LEAF AND SHAREHOLDER'S OBLIGATIONS AFTER THE CLOSING
 
Access to Records
 
8.01. From and after the Closing Date, Gold Leaf and Shareholders shall allow
Bluestar and Oglesby and their counsel, accountants, and other representatives
access to records that are, after the Closing Date, in the custody or control of
Gold Leaf. Golf Leaf shall give access as Bluestar and Oglesby reasonably
require in order to comply with its obligations under law or when reasonably
necessary for the business operations of Company.
 
ARTICLE 9
 
INDEMNIFICATION
 
Covenant to Indemnify and Hold Harmless
 
9.01. Gold Leaf and Shareholders covenant and agree to indemnify, defend, and
hold harmless Bluestar and Oglesby from and against any and all claims, suits,
losses, judgments, damages, and liabilities including any investigation, legal,
and other expenses incurred in connection with and any amount paid in settlement
of any claim, action, suit, or proceeding (collectively called ''Losses''),
other than those Losses disclosed in this Agreement or any Exhibit delivered
pursuant to this Agreement, to which Bluestar or Company may become subject, if
such Losses arise out of or are based upon any facts and circumstances (or
alleged facts and circumstances) that could result in or give rise to a
misrepresentation, breach of warranty, or breach of covenant by Gold Leaf and
Shareholders to Bluestar or Oglesby in this Agreement. This right to
indemnification is in addition to any other right available to Bluestar and
Oglesby, including the right to sue Gold Leaf and Shareholders for a
misrepresentation, breach of warranty, or breach of covenant under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Income Taxes
 
9.02. Without limiting the provisions of Paragraph 9.01, Golf Leaf and
Shareholders shall indemnify, defend, and hold harmless Bluestar and Oglesby
from and against any Losses to which Bluestar may become subject insofar as such
Losses arise out of or are based on any tax on or measured by the net income of
Company in any period on or before the Closing Date. The indemnifications
provided in this Paragraph 9.02 and in Paragraph 9.01, above, are cumulative and
neither provision shall limit or in any other way affect the right of Bluestar
and Oglesby under the other provision.
 
Notification and Defense of Claims or Actions
 
9.03. When Bluestar or Oglesby propose to assert the right to be indemnified
under this Article 9 with respect to third-party claims, actions, suits, or
proceedings, Bluestar or Oglesby shall, within 30 days after the receipt of
notice of the commencement of the claim, action, suit, or proceeding, notify
Seller in writing, enclosing a copy of all papers served or received. On receipt
of the notice, Gold Leaf and Shareholders shall have the right to direct the
defense of the matter, but Bluestar and Oglesby shall be entitled to participate
in the defense and, to the extent that Bluestar desires, to jointly direct the
defense with Gold Leaf with counsel mutually satisfactory to Bluestar and
Seller, at Seller's expense. Purchaser shall also have the right to employ its
own separate counsel in any such action. The fees and expenses of Purchaser's
counsel shall be paid by Purchaser unless: (a) the employment of the counsel has
been authorized by Seller; (b) Purchaser has reasonably concluded that there may
be a conflict of interest between Seller and Purchaser in the conduct of the
defense of such action; or (c) Seller has not, in fact, employed counsel
satisfactory to Purchaser to assume the defense of the action. In each of these
cases, the fees and expenses of Purchaser's counsel shall be paid by Seller.
Neither Seller nor Purchaser shall be liable for any settlement of any action or
claim described in this Article 9 that is effected without their consent.
 
Interest
 
9.06. Any indemnification required of Seller under this Article 9 shall include
interest on the amount of the indemnity from the time incurred to the date of
payment at _________________ percent simple interest per annum.
 
ARTICLE 10
 
GENERAL PROVISIONS
 
Survival of Representations, Warranties, and Covenants
 
10.01. The representations, warranties, covenants, and agreements of the parties
contained in this Agreement or contained in any writing delivered pursuant to
this Agreement shall survive the Closing Date for the period of time set forth
in this Agreement.
 
Notices
 
10.02. All notices that are required or that may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and delivered personally or by registered or certified mail,
return receipt requested, postage prepaid as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
If to Gold Leaf Homes, Inc.:
 
Gold Leaf Homes, Inc.
Tom Redmon
5802 FM 1488
Magnolia, TX 77354
(936) 321-6744 - facsimile
 
 
If to Bluestar Health, Inc.:
 
Bluestar Health, Inc
ATTN: Alfred Oglesby
19901 Southwest Freeway
Sugar Land, Texas 77479
(281) 207- 5486 - facsimile

 
If to Alfred Oglesby:
 
Alfred Oglesby
19901 Southwest Freeway
Sugar Land, Texas 77479
(281) 207 - 5486 facsimile
 
Assignment of Agreement
 
10.03. This Agreement shall be binding on and inure to the benefit of the
parties to this Agreement and their respective successors and permitted assigns.
This Agreement may not be assigned by any other party without the written
consent of all parties and any attempt to make an assignment without consent is
void.
 
Governing Law
 
10.04. This Agreement shall be construed and governed by the laws of the state
of Texas.
 
Amendments; Waiver
 
10.05. This Agreement may be amended only in writing by the mutual consent of
all of the parties, evidenced by all necessary and proper corporate authority.
No waiver of any provision of this Agreement shall arise from any action or
inaction of any party, except an instrument in writing expressly waiving the
provision executed by the party entitled to the benefit of the provision.
 
Entire Agreement
 
10.06. This Agreement, together with any documents and exhibits given or
delivered pursuant to this Agreement, constitutes the entire agreement between
the parties to this Agreement. No party shall be bound by any communications
between them on the subject matter of this Agreement unless the communication is
(a) in writing, (b) bears a date contemporaneous with or subsequent to the date
of this Agreement, and (c) is agreed to by all parties to this Agreement. On
execution of this Agreement, all prior agreements or understandings between the
parties shall be null and void.
 
 
 

--------------------------------------------------------------------------------

 
Reliance Upon Representations and Warranties
 
10.07. The parties mutually agree that, notwithstanding any right of Purchaser
to fully investigate the affairs of Company and notwithstanding any knowledge of
facts determined or determinable by Purchaser pursuant to the investigation or
right to investigate, Purchaser may fully rely upon the representations,
warranties, and covenants made to Purchaser in this Agreement and on the
accuracy of any document, certificate, or exhibit given or delivered to
Purchaser pursuant to this Agreement. Knowledge by an agent of Purchaser of any
facts not otherwise disclosed in this Agreement or in a document, certificate,
or exhibit delivered to Purchaser pursuant to this Agreement shall not
constitute a defense by Seller for indemnification of Purchaser under Article 9
or for any claim for misrepresentation or breach of any warranty, agreement, or
covenant under this Agreement or any exhibit, certificate, or document delivered
under this Agreement.
 
Termination of Agreement
 
10.08. In the event this Agreement is not Closed by November 15, 2005, then this
Agreement shall terminate on and as of that date. Any termination shall not
affect in any manner any rights and remedies that any party to this Agreement
may have at the time of termination.
 
Signed on _________________, _________________.
 

 

GOLD LEAF HOMES, INC. BLUESTAR HEALTH, INC.     By: __/s/ _ Tom Redmon _______
By: __/s/ _ Alfred Oglesby _______ Tom Redmon, President Alfred Oglesby, CEO   
  By: __/s/ _ Tom Redmon _______ By: __/s/ _ Alfred Oglesby _______ Tom Redmon,
Individually Alfred Oglesby, Individually




     
[exhibits]